Exhibit 10.12M

 

 

SEVENTH AMENDMENT
OF
JOHN BEAN TECHNOLOGIES CORPORATION
SAVINGS AND INVESTMENT PLAN
(As amended and restated, Effective as of January 1, 2012)

 

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Savings and Investment Plan (the “Plan”);

 

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

 

WHEREAS, this Seventh Amendment shall supersede the provisions of the Plan to
the extent those provisions are inconsistent with the provisions of the
amendment;

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective July 1, 2014:

 

●     A new Section 2.8 is hereby added to the Plan to read as follows:

 

 

2.8

Service Crediting. Notwithstanding any provision herein to the contrary,
effective July 1, 2014, if an individual (a) was actively employed by Stork Food
& Dairy Systems, Inc. on June 30, 2014, and (b) remains an active employee of
Stork Food & Dairy Systems, Inc. (effective July 1, 2014, hereinafter known as
JBT ICS Solutions U.S. Inc.) as of July 1, 2014, such individual’s period of
employment with JBT ICS Solutions U.S. Inc. (formerly known as Stork Food &
Dairy Systems, Inc.) shall be counted under the Plan for purposes of
(i) eligibility to participate in the Plan and (ii) determining the individual’s
Years of Service under the Plan.

 

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 7th day of July, 2014.

 

 

JOHN BEAN TECHNOLOGIES

 

  CORPORATION  

 

 

 

 

 

By:

/s/ Mark Montague

 

 

 

Mark Montague

 

          Its: Executive Vice President, Human Resources  

 

 

 